In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-845V
                                    Filed: December 17, 2014

****************************
MCKENNA WOJICK,                       *
                                      *
                  Petitioner,         *     Ruling on Entitlement; Concession;
                                      *     Hepatitis A, Trivalent Influenza Vaccine;
                                      *     Flu Vaccine; Vasovagal Syncope;
SECRETARY OF HEALTH                   *     Loss of Consciousness
AND HUMAN SERVICES,                   *
                                      *
                  Respondent.         *
                                      *
****************************
Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Michael Milmoe, US Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

        On September 11, 2014, McKenna Wojick filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleged that she suffered a loss of
consciousness (vasovagal syncope) and fall after receiving the Hepatitis A and trivalent
influenza vaccines on November 25, 2013. Petition at 1. She seeks damages for
injuries she sustained from her loss of consciousness and fall. Id. at 1-3. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On December 16, 2014, respondent filed a status report conceding entitlement in
this case. Specifically, respondent indicates “that petitioner has proven that her injuries,
including a syncopal fall, a broken right central incisor, lacerations of her lower lip, a
closed head injury with a brief loss of consciousness, a contusion of her jaw, and


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
muscle strain, were all caused in fact by the hepatitis A and trivalent influenza vaccines
that she received on November 25, 2013.” Status Report at 1.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                   s/Denise K. Vowell
                                   Denise K. Vowell
                                   Chief Special Master




                                             2